Judgment, Supreme Court, New York County (Ira Beal, J.), rendered June 29, 1993, sentencing defendant, upon remittur, upon a November 8, 1990 conviction of the same court of criminal possession of a controlled substance in the first degree, to a term of from 15 years to life, unanimously affirmed.
We previously reversed the order of the Supreme Court (People v Maldonado, 189 AD2d 737, Iv denied 81 NY2d 1016), vacating the jury verdict convicting the defendant of the present offense, finding that the apartment from which defendant was caught fleeing was a drug factory, and that the evidence was legally sufficient to conclude that the defendant had possessed the cocaine recovered therein. On his appeal from the reinstated judgment of conviction, the defendant urges in reliance upon People v Ryan (82 NY2d 497), that the People failed to prove, as they were required to in order to convict him of criminal possession of a controlled substance in the first degree, that he knew that the contraband he possessed weighed 4 ounces or more. The issue, however, is not preserved for our review as a matter of law (People v Gray, 86 NY2d 10), and we decline to reach it in the interests of Justice. Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.